Exhibit September 25, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:Force Fuels, Inc. (formerly DSE Fishman, Inc.) File No.: 000-49993 Commissioners: We have read the statements made by Force Fuels, Inc., pursuant to Item 4.01 of Form 8-K, as part of the Company’s Form 8-K/A report dated September 24, 2008. We agree with the statements in Item 4.01 concerning our Firm in such Form 8-K/A. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Very truly yours, /s/ Li & Company, PC Li & Company, PC
